department of the treasury internal_revenue_service washington d c sep tax oxeurn and government entities division uniform issue list se‘tiep qa‘t legend taxpayer a taxpayer b k account c financial_institution d financial_institution e date f date g ira x roth_ira y amount amount dear this is in response to a letter dated date from your authorized representative as supplemented by correspondence dated april and date in which you request relief under sec_301_9100-3 of the procedure and administration regulations the regulations the following facts and representations support your ruling_request taxpayer a and taxpayer b collectively taxpayers are married taxpayer a maintained k account c with financial_institution d on date f upon the advice of her financial advisor at financial_institution d taxpayer a caused amount the entire balance of k account c to be transferred to a traditional_ira ira x a qualified_individual retirement arrangement established and maintained at financial_institution e under the rules of sec_408 of the internal_revenue_code the code on date g upon the advice of her financial advisor at financial_institution d taxpayer a caused ira x which at this time had a balance of amount to be converted to a roth_ira account roth_ira y upon advising taxpayer a to convert ira x into roth_ira y the financial advisor advised taxpayer a of the income limitations found in sec_408a of the code at the time of the conversion the taxpayers believed that their modified_adjusted_gross_income agi for the believed she was eligible to make the conversion described above under sec_408a of the code tax_year would be below dollar_figure and taxpayer a tax_year the taxpayers were not able to ascertain their modified agi tax_year until the issuance of numerous schedule k-1's from the various however because taxpayer b was part-owner of numerous pass-through entities during the 20c for the 20c entities upon receipt of all schedule k-1’s it became apparent that the taxpayers’ modified agi for exceeded the dollar_figure limit found at sec_408a of the code for purposes of determining the taxpayers’ eligibility to make a roth conversion for 20c and thus caused taxpayer a to be ineligible to convert ira x into roth_ira y the taxpayers requested and were granted an extension for filing jointly their federal_income_tax return until october however because certain schedule k-1's were not issued until after that deadline the taxpayers were not able to file their ‘tax return by the deadline as a result when the taxpayers discovered that the rollover of ira x into roth_ira y was not permitted the time for electing to recharacterize taxpayer a's roth_ira into a traditional_ira had already expired the taxpayers had no control_over the issuance of the schedule k-1’s and had no way of knowing what they would show until they were issued prior to being contacted by taxpayer a the internal_revenue_service the service had not discovered taxpayer a's failure to recharacterize as of the date of this ruling_request taxpayer a had not recharacterized her roth_ira ira y to a traditional_ira based on the above you through your authorized representative request the following letter_ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period of days from the date of this letter_ruling to recharacterize the failed roth_ira_conversion to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the federal_income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contributions aoe 20u956053 sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the i t regulations provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal_income_tax return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified_adjusted_gross_income derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if the taxpayer's request for sec_301_9100-3 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in this case taxpayer a was ineligible to convert ira x into roth_ira y since her modified_adjusted_gross_income exceeded the dollar_figure limitation in code sec_408a however until she discovered otherwise she believed she was eligible to convert ira x into roth_ira y taxpayer a filed this request for sec_301 relief after discovering that she was ineligible to convert ira x into roth_ira y calendar_year running federal_income_tax return so the statute_of_limitations for that year has not begun is not a closed tax_year in addition taxpayers have not filed their with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth_ira as a traditional_ira specifically the service has concluded that you have met the requirements of clauses i and ii of sec_301_9100-3 of the regulations therefore you are granted a period of days from the date of the issuance of this letter_ruling to so recharacterize this ruling only applies to amounts converted from traditional_ira x to roth_ira y and not any regular contributions to the roth_ira this ruling is conditioned upon the taxpayers filing their 20c pursuant to the provisions of sec_1_408a-4 q a-2 b of the t regulations federal_income_tax return no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is based on the assumption that ira x and roth_ira y meet the requirements of code sec_408 and sec_408a respectively at all relevant times this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent zvou9y50vu58 pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact government identification_number xx-xxxxx by phone at xxx xxx-xxxx or by fax at xxx xxx-xxxx please address all correspondence to sincerely corder fi uettins carlton a watkins manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc
